DETAILED ACTION
	This Office action is responsive to communication received 08/06/2021 – Amendment and Terminal Disclaimer. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10029159 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims
	Claims 1-20 remain pending.
Response to Arguments
In the arguments received 08/06/2021, the applicant contends that none of the prior art references to Tseng (US PUBS 2008/0022502), Imamoto (USPN 7,303,486), Gee (USPN 5,425,535) or Wahl (US PUBS 2013/0331201) shows the newly-added limitation “the back wall portion having an upper back wall portion extending from the top portion edge toward the sole portion edge to a location below a horizontal midplane of the body portion”.
IN RESPONSE:
Applicant’s arguments, see scanned page 1, lines 7-10, with respect to the rejection of claims 1-6 under 35 U.S.C. §103 and scanned page 2, line 13 through scanned page 3, line 3, with respect to the rejection of claims 14-19 under 35 U.S.C. §103 have been fully considered and are persuasive.  However, upon further consideration, a new ground of rejection is being made with Tseng (US PUBS 2008/0022502) in view of Wahl (USPN 8,088,025), as applied against claims 1-6 and 14-19.  It is noted that the prior art reference to Linphone (DE 29715997) is still being relied upon for its teaching of a roughened surface on the back portion of the face 
Regarding applicant’s arguments with respect to the rejection of claims 8-13 in view of the Wahl (‘201) reference, it is noted that Wahl (‘201) makes reference to USPN 6,811,496, noting that the body in Wahl (‘201) make include features disclosed in the ‘496 patent.  See paragraph [0122] in Wahl (‘201).  A review of the ‘496 patent reveals that Figs. 8A-14B show an iron-type club head in which a back wall includes an upper back wall portion that extends from the top portion towards the sole portion edge to a location below a horizontal midplane of the body portion.  The ‘496 patent teaches that the peripheral weighting arrangement and the further concentration of perimeter weighting adjacent the sole provides a desirable weight distribution.  See col. 4, lines 43-57 in the ‘496 patent.  It is the arrangement of the peripheral weighting in the ‘496 patent that essentially helps to form the back wall of the club head with an upper portion that extends to a location below a horizontal midplane of the body portion.  In view of the teachings in the ‘496 patent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in the prior art reference to Wahl (‘201) by extending the upper back wall portion to a location below a horizontal midplane of the club head, with there being a reasonable expectation of success that the center of gravity of the club head would have been lowered. 
Of further interest is the discovery of a typographical error made during the preparation of the phrasing of the header in the previous rejection of claim 20, wherein the patent to Gee (USPN 5,425,535) was inadvertently omitted. The error is inconsequential to the rejection, as the applicant has already remarked on the alleged deficiencies in Gee and its applicability to the 
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US PUBS 2008/0022502) in view of Wahl (USPN 8,088,025). 
As to claim 1, see annotated FIGS. 7 and 8, herein below.  Tseng clearly shows a golf club head comprising: a body portion (10) having an interior cavity (11), a toe portion with a toe portion edge, a heel portion with a heel portion edge, a front portion, a back portion with a back wall portion, a top portion with a top portion edge, and a sole portion with a sole portion edge, the back wall portion having an upper back wall portion extending from the top portion edge toward the sole portion edge, a lower back wall portion extending from the sole portion edge toward the top portion edge, and a ledge portion below the horizontal midplane and extending from the upper back wall portion to the lower back wall portion; a face portion (12) coupled to the front portion to close the interior cavity; a port (14) on the body portion connected to the interior cavity, a distance between the port (14) and the toe portion edge being less than a distance between the port (14) and the heel portion edge; a polymer material (20) injected into the interior cavity (11) from the port (14); and a mass portion (element 30; FIG. 2) on the body portion (10), a distance between the mass portion (element 30; FIG. 2) and the horizontal 

    PNG
    media_image2.png
    551
    1245
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    605
    1378
    media_image3.png
    Greyscale

Tseng, while showing a ledge, does not explicitly show that the ledge is below a horizontal midplane of the body portion or that the upper back wall portion extends to a location below a horizontal midplane of the body portion.   Wahl (‘025) shows it to be old in the art to position an entirety of a ledge portion that is formed by the bulbous portion of the club head body below the horizontal midplane in order to help move the center of gravity lower and rearward (i.e., Wahl (‘025) makes reference to USPN 6,811,496 in col. 9, lines 51-57 for a teaching of various modification to the body portion to desirably locate the center of gravity. The ‘496 reference teaches that the peripheral weighting arrangement and the further concentration of perimeter weighting adjacent the sole provides a desirable weight distribution.  See col. 4, lines 43-57 in the ‘496 patent.  It is the peripheral weighting arrangement in the ‘496 patent that essentially helps to form the back wall of the club head with an upper portion that extends to a location below a horizontal midplane of the body portion and to connect with a ledge portion).  Also, see annotated FIG. 3B of Wahl (‘025), herein below.  It is further noted that both Tseng and Wahl (‘025) are directed to hollow iron-type club heads, with each club head having a face portion attached to a front portion of the club head, with an internal polymer filler material and with weights attached to the body portion. Compare annotated FIG. 3B in Wahl (‘025) shown below to FIG. 8 in Tseng.  
    PNG
    media_image4.png
    549
    1137
    media_image4.png
    Greyscale
	In view of the patent to Wahl (‘025), including the additional teachings by the ‘496 patent, which Wahl (‘025) incorporates by reference, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in the prior art reference to Tseng by extending the upper back wall portion to a location below the horizontal midplane and connecting the upper back wall to the ledge portion below the horizontal midplane, with there being a reasonable expectation of success that the center of gravity of the club head would have been desirably lowered.  Here, providing the Tseng device with an upper back wall extending to a location below the horizontal midplane and providing a ledge portion below the horizontal midplane would have involved the use of a known technique to improve similar devices (methods, or products) in the same way.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to claim 2, in Tseng, the port is a first port (14), wherein the golf club head further comprises a second port (13) below the horizontal midplane, and wherein a distance between the toe portion edge and the second port (13) is greater than a distance between the toe portion edge and the first port (14).  See annotated FIG. 7, herein above, showing the 
As to claim 3, the port (14) is configured to receive the mass portion (element 30; FIG. 2) to close the port (14).
As to claim 4, a width of the ledge portion is greater than or equal to twice a width of the interior cavity above the horizontal midplane.  See FIG. 8 in Tseng. 
As to claim 5, an end portion of the mass portion (30) forms an uncovered external surface of the back wall portion that is visible to an individual viewing the back wall portion. Note that the mass portions (30) may be presented on the back wall, as shown in FIG. 5 of Tseng. 
As to claim 6, a distance between a portion of the ledge portion at or proximate to the upper back wall portion and the horizontal midplane is less than a distance between a portion of the ledge portion at or proximate to the lower back wall portion and the horizontal midplane.  As noted in Imamoto, the portion of the ledge portion that is nearest the lower back wall is further from the horizontal midplane than the portion of the ledge portion that is closer to the upper back wall.  This configuration of the ledge portion is what provides the slanted shape of the ledge portion such that the rearwardmost portion of the ledge portion is the furthest removed from the horizontal midplane to assist in lowering the center of gravity (i.e., col. 1, lines 36-38; col. 2, lines 16-23; col. 3, lines 46-50; and 5, lines 33-42 in Imamoto). Incorporating this arrangement for the shape of the ledge portion into the Tseng device for the purpose of lowering the center of gravity would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention. 
/
/
/
/
/
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US PUBS 2008/0022502) in view of Wahl (USPN 8,088,025) and Linphone (DE 29715997 U1). Tseng in view of Wahl (‘025) has been discussed, above.  Tseng further includes a front surface that is configured to strike a golf ball and a back surface.  However, even as modified by Wahl (‘025), Tseng lacks wherein the back surface of the face portion comprises a plurality of grooves configured to engage the polymer material to maintain the polymer material coupled to the back surface of the face portion.  Linphone shows it to be old in the art to include a plurality a roughened surface on the back portion of the face portion to enable the shock absorbing rubber (3) to better adhere to the back surface of the face (i.e., see scanned page 4, lines 12-13 and lines 23-28 of the translated version of Linphone submitted by the applicant with the IDS, received 03/18/2021).  In view of the teaching in Linphone, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in the cited art reference to Tseng by providing a suitable roughened surface on the rear surface of the front portion such that the polymer filling material remains in more intimate contact with the rear surface of the front portion.  Note that the claimed “plurality of grooves” is simply deemed to be one of a number of obvious design variations over the roughened surface taught by Linphone and it would appear that any suitably-formed, roughened configuration on rear surface of the front portion would have been equally as effective at providing better adhesion between the injected polymer and the rear surface of the front portion in Tseng.  
/
/
/
/
/
/
/
Claims 8-13 STAND rejected under 35 U.S.C. 103 as being unpatentable over Wahl (US PUBS 2013/0331201).  
Reference is made to annotated FIG. 1E, below:
	
    PNG
    media_image5.png
    729
    1036
    media_image5.png
    Greyscale

As to claim 8, Wahl (‘201) shows a golf club head comprising: a body portion (100) having an interior cavity, a toe portion with a toe portion edge, a heel portion with a heel portion edge, a front portion, a back portion with a back wall portion, a top portion with a top portion edge, and a sole portion with a sole portion edge, the back wall portion having an upper back wall portion extending from the top portion edge toward the sole portion edge, a lower back wall portion extending from the sole portion edge toward the top portion edge, and a ledge portion (132) below the horizontal midplane and extending from the upper back wall portion to the lower back wall portion (i.e., note that the ledge portion 132 at least includes a portion that extends below the horizontal midplane, as indicated herein above in annotated FIG. 1E).  Also, Wahl (‘201) shows a first width of the interior cavity above the horizontal midplane; a second width of the interior cavity above the plurality of mass portions and below the ledge portion; and 
Wahl (‘201) does not explicitly show that the upper back wall portion extends from the top portion edge toward the sole portion edge to a location below a horizontal midplane of the body portion.  It is noted that Wahl (‘201) makes reference to USPN 6,811,496, noting that the body in Wahl (‘201) may include features disclosed in the ‘496 patent.  See paragraph [0122] in Wahl (‘201).  A review of the ‘496 patent reveals that Figs. 8A-14B show an iron-type club head in which a back wall includes an upper back wall portion that extends from the top portion towards the sole portion edge to a location below a horizontal midplane of the body portion.  See the annotated version of Fig. 8A of Wahl ‘496, below:  

    PNG
    media_image6.png
    512
    1137
    media_image6.png
    Greyscale

Here, the ‘496 patent teaches that the peripheral weighting arrangement and the further concentration of perimeter weighting adjacent the sole provides a desirable weight distribution.  See col. 4, lines 43-57 in the ‘496 patent.  It is the peripheral weighting arrangement in the ‘496 patent that essentially helps to form the back wall of the club head with an upper portion that extends to a location below a horizontal midplane of the body portion.  In view of the ‘496 patent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in the prior art reference to Wahl (‘201) by KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
Although Wahl (‘201) does not explicitly show a plurality of mass portions comprising: a first mass portion below the horizontal midplane; a second mass portion below the horizontal midplane, a distance between the second mass portion and the toe portion edge being greater than a distance between the first mass portion and the toe portion edge; a third mass portion below the horizontal midplane, a distance between the third mass portion and the toe portion edge being greater than a distance between the second mass portion and the toe portion edge, Wahl (‘201) does state that the body portion (113) of club head (100), such as the club head shown in FIG. 1E, again may include weighting arrangements as shown and described in USPN 6,811,496 (i.e., see paragraph [0122]).  For reasons associated with obtaining a lower center of gravity for improved club head performance by locating first, second and third mass portions below the horizontal midplane and spaced apart in a heel-to-toe direction, the person of ordinary skill in the art and before the effective filing date of the claimed invention, would have been motivated by the ‘496 teachings to place the mass portions closer to and in contact with the lower back wall portion adjacent the sole. Here, the ‘496 teaching is concerned with providing a low center of gravity (col. 1, line 67 through col. 2, line 24 and col. 2, lines 43-48 and col. 4, lines 49-52). See, for example, the arrangement in FIGS. 5A, 5B as well as the arrangement in FIG. 7 of the ‘496 patent. 

As to claims 9-11, with the mass portions as taught by Wahl (‘496) being incorporated within the lower portion of the Wahl (‘201) device and near the lower back wall portion and the sole, it is clear that the third width extends over the first mass portion at the first cross section such that a portion of the interior cavity is located vertically above the first mass portion and below the ledge portion at the first cross section; that the third width extends over the second mass portion at the second cross section such that a portion of the interior cavity is located vertically above the second mass portion and below the ledge portion at the second cross section, and that the third width extends over the third mass portion at the third cross section such that a portion of the interior cavity is located vertically above the third mass portion and below the ledge portion at the third cross section.
As to claim 12, FIG. 1E clearly shows that a width of the ledge portion (132) is greater than a width of the body portion above the horizontal midplane.
As to claim 13, note port (133) in Wahl (‘201), through which a polymer may be introduced within the interior of the club head.  See paragraphs [0115] and [0189]. 

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US PUBS 2008/0022502) in view of Wahl (USPN 8,088,025) and Gee (USPN 5,425,535). 
As to claim 14, see annotated FIGS. 7 and 8, herein below.  Tseng clearly shows a golf club head comprising: a body portion (10) having an interior cavity (11), a toe portion with a toe portion edge, a heel portion with a heel portion edge, a front portion, a back portion with a back wall portion, a top portion with a top portion edge, and a sole portion with a sole portion edge, the back wall portion having an upper back wall portion extending from the top portion edge toward the sole portion edge, a lower back wall portion extending from the sole portion edge toward the top portion edge, and a ledge portion extending from the upper back wall portion to the lower back wall portion; a face portion (12) coupled to the front portion to close the interior cavity; a port (14) on the body portion connected to the interior cavity, a distance between the port (14) and the toe portion edge being less than a distance between the port (14) and the heel portion edge; a polymer material (20) injected into the interior cavity (11) from the port (14); and a mass portion (element 30; FIG. 2) on the body portion (10), a distance between the mass portion (element 30; FIG. 2) and the horizontal midplane being greater than a distance between the mass portion and the sole portion edge (i.e., element 30; FIG. 2; with the mass portion 30 being located on the lower sole portion, the mass portion 30 is clearly closer to the sole portion than to the horizontal midplane), wherein a width of the ledge portion is greater than a width of the body portion (10) above the horizontal midplane, and wherein a distance between a portion of the polymer material (20) in the interior cavity (11) and the face portion (12) at a location vertically above the mass portion (element 30; FIG. 2) and below the ledge portion is greater than a distance between the mass portion (element 30; FIG. 2) and the face portion (12).  With consideration of FIGS. 2, 7 and 8 in Tseng, it is clear that the location of the mass portion (element 30), which appears to be centrally located on the sole portion (see FIGS. 2 and 7) would allow for a portion of the polymer that is within the cavity (11) and located closer to the rearwardmost sole portion edge to be located further away from the face portion (12) as 


    PNG
    media_image2.png
    551
    1245
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    605
    1378
    media_image3.png
    Greyscale

Tseng, while showing a ledge, does not explicitly show that the ledge is below a horizontal midplane and that the upper back wall extends to a location below a horizontal midplane of the body portion.  Wahl (‘025) shows it to be old in the art to position an entirety of a 
    PNG
    media_image4.png
    549
    1137
    media_image4.png
    Greyscale
	In view of the patent to Wahl (‘025), one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in the prior art reference to Tseng by extending the upper back wall portion to a location below the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
Tseng also lacks an explicit disclosure of a shaft having a first end and a second end opposite the first end; a grip coupled to the first end of the shaft; with the golf club coupled to the second end of the shaft.  Gee shows it to be old in the art to provide an iron-type golf club head with a shaft and grip so that the club head may be swung in the usual and customary manner.  See FIG. 1 and col. 3, lines 26-33 in Gee.  In view of the patent to Gee, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in the cited art reference to Tseng by attaching the club head (10) to a second end of the shaft, with the shaft including an opposite, first end to which a grip is attached, the motivation being to enable a golfer to effectively swing the golf club head.  
As to claim 15, in Tseng, the port is a first port (14), wherein the golf club head further comprises a second port (13) below the horizontal midplane, and wherein a distance between the toe portion edge and the second port (13) is greater than a distance between the toe portion edge and the first port (14).  See annotated FIG. 7, herein above, showing the location of the second port with respect to the first port and with respect to the toe portion edge and the heel portion edge. 
As to claim 16, the port (14) is configured to receive the mass portion (element 30; FIG. 2) to close the port (14).
As to claim 17, a width of the ledge portion is greater than or equal to twice a width of the interior cavity above the horizontal midplane.  See FIG. 8 in Tseng. 
As to claim 18, an end portion of the mass portion forms an uncovered external surface of the back wall portion that is visible to an individual viewing the back wall portion. Note that the mass portions (30) may be presented on the back wall, as shown in FIG. 5 of Tseng. 
As to claim 19, a distance between a portion of the ledge portion at or proximate to the upper back wall portion and the horizontal midplane is less than a distance between a portion of the ledge portion at or proximate to the lower back wall portion and the horizontal midplane.  As noted in annotated Fig. 3B in Wahl (‘025), the portion of the ledge portion that is nearest the lower back wall is further from the horizontal midplane than the portion of the ledge portion that is closer to the upper back wall.  This configuration of the ledge portion is what provides the slanted shape of the ledge portion such that the rearwardmost portion of the ledge portion is the furthest removed from the horizontal midplane to assist in moving the center of gravity lower and rearwardly.  Incorporating this arrangement for the shape of the ledge portion into the Tseng device for the purpose of lowering the center of gravity would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US PUBS 2008/0022502) in view of Wahl (USPN 8,088,025), Gee (USPN 5,425,535) and Linphone (DE 29715997 U1). Tseng in view of Wahl (‘025) and Gee has been discussed, above.  Tseng further includes a front surface that is configured to strike a golf ball and a back surface.  However, even as modified by Wahl (‘025), Tseng lacks wherein the back surface of the face portion comprises a plurality of grooves configured to engage the polymer material to maintain the polymer material coupled to the back surface of the face portion.  Linphone shows it to be old in the art to include a plurality a roughened surface on the back portion of the face portion to enable the shock absorbing rubber (3) to better adhere to the back surface of the face (i.e., see scanned page 4, lines 12-13 and lines 23-28 of the translated version of Linphone submitted by the applicant with the IDS, received 03/18/2021).  In view of the teaching in .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant’s amendments to the claims to further distinguish the upper back wall as extending to a location below a horizontal midplane of the body portion, as set forth in each f independent claims 1, 8 and 14, necessitated the new grounds of rejection or a variation in the interpretation of the previous grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711